Tom Glaze, Justice, concurring. While I concur with the majority’s holding that McMullen’s federal convictions do not bar the state, on the grounds of double jeopardy, from proceeding with its prosecution of the charges against McMullen, I do so on other grounds. The majority contends that McMullen cannot prevail on his double jeopardy affirmative defense because the federal convictions and the state charges are not based on the same conduct. In other words, the majority concludes that the federal convictions were based on McMullen’s activities in Pasadena, Texas, during March of 1989, while the state charges are based on McMullen’s activities in Randolph County, Arkansas, during a traffic stop in January or February of 1989. The trial court’s order granting McMullen’s motion to dismiss only discusses McMullen’s federal conviction of conspiracy to possess more than 100 kilograms of marijuana with the intent to distribute.1 And, as shown from the following colloquy between the federal judge and McMullen during the plea arrangement, the federal conviction for conspiracy was based on the same conduct as the Arkansas charges: Now, the Government has charged, count one, a conspiracy. That is, during the months of January through Marijuana [sic] (March) of1989, here in Houston and in other places, the individuals named in this indictment, Jesus Rodriguez, Francisco Gonzales, Irene Gonzales, Rutilio Tinajero, you and Jackie McMullen, unlawfully, willfully and knowingly and intentionally conspired, combined, confederated and agreed with each other and with the other persons to possess with the intent to distribute, and to distribute, more than a hundred kilograms of marijuana . . . * * * Mr. McMullen was talked to by Special Agent Cummins of D.E.A. and during that discussion indicated, among other things, that two months prior to what. . . would have been March 7th, he had stopped in Randolph County, Arkansas, had talked to the people who subsequently were identified as Francisco Javier Gonzales and Jesus Vera. The gist of that conversation I don’t suppose is of any great moment aside from the fact that during that car stop he seized roughly a half a kilo of marijuana from them, and during the discussion he had with them, (they) indicated to (him) if (he’d) come to Houston, (they) could make (him) rich.2  He was given a telephone number . . . There were several telephone calls involving these folks back and forth . . . (Emphasis added.) Obviously, evidence of McMullen’s first meeting with the drug dealers in Randolph County, Arkansas, was used as part of the evidence for the federal conspiracy conviction. Therefore, the federal conviction for conspiracy and the state charges are based on the same conduct. I believe that this case should be reversed on the only argument made by the state — that the harm sought to be prevented and the elements of the federal charges for public servant bribery and possession with intent to deliver are different. Instead of reversing on this argument, the majority chooses an argument that not only is wrong but is not argued by the state.   McMullen was also convicted of two other federal crimes involving possession of more than 100 grams of marijuana but the basis of the trial court’s ruling is limited to McMullen’s conspiracy conviction.    From the facts of this case, it is clear that the record contains an obvious mistake which I have corrected parenthetically.